                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

SERGIO M. PEREZ,                              )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )   Case No. CIV-19-1100
                                              )
ANDREW SAUL, Commissioner                     )
of Social Security Administration,            )
                                              )
        Defendant.                            )

                                         ORDER

        This matter comes before the Court for review of the Report and Recommendation

(“R. & R.”) issued by United States Magistrate Judge Suzanne Mitchell (Doc. No. 3).

Judge Mitchell recommends that, rather than granting in its entirety Plaintiff’s application

for leave to proceed in forma pauperis, the Court direct Plaintiff to pay an initial payment

of $25 and monthly payments of $25 thereafter until the filing fees are paid in full.

        Plaintiff timely filed an Objection to the R. & R. on December 20, 2019 (Doc. No.

4). In his Objection, Plaintiff provides additional and corrected information about his

income and obligations. Plaintiffs attests that the financial assistance Plaintiff and his

spouse receive in food stamps and medical-insurance aid is nondiscretionary and that the

combined monthly discretionary income of Plaintiff and his spouse is only $1.89. See Obj.

at 2.

        Having reviewed the matter de novo, the Court determines that Plaintiff is able to

pay monthly payments of $25 as recommended by Judge Mitchell. Accordingly, the Court

ADOPTS the R. & R. (Doc. No. 3) to the extent set forth herein. Plaintiff’s application for

leave to proceed in forma pauperis (Doc. No. 2) is GRANTED IN PART and DENIED IN
PART. Plaintiff is DIRECTED to pay the $400 filing fees as follows: Plaintiff shall make

an initial payment of $25 on or before May 1, 2020, and additional payments of $25 (each)

on the first day of each month thereafter until the filing fees are paid in full. If Plaintiff

fails to pay the filing fees in accordance with these directives, the action may be dismissed.

       IT IS SO ORDERED this 27th day of March, 2020.




                                              2
